DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation under 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
          (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
          (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: the processor in claims 67 and 68.
Because this claim limitation is being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it from being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
5.	Claims 67-68 are rejected under 35 U.S.C. 112, first paragraph,  because the claim purports to invoke 35 U.S.C. 112, sixth paragraph but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim. 

6.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 67 and 68 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Reason: §U.S.C. 112, sixth paragraph only applies to claims for a combination (more than one element).  A single element claim cannot rely on § U.S.C. 112, sixth paragraph to incorporate the structure from the specification.  
	Without the benefit of the § U.S.C. 112, sixth paragraph construction, the BRI of this claim element extends to all ways of recording an image, those known and unknown to the inventor, and amounts to pure functional claiming without boundaries.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

9.	Claims 49-68 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by De Graca et al. (WO 2002071334, hereinafter De Graca).
Regarding claim 49, De Graca discloses a computer implemented method, comprising: 
receiving a video stream of a sporting event (De Graca, pages 5-6, receiving video data of sporting event).
extracting a first play sequence comprising one or more athletic actions (De Graca, pages 5-6, by extracting and processing a time sequence of calibrated video images, the actual trajectory of a player or officials over the playing surface can be determined from which accurate data reflecting the players performance can be obtained; positions of a plurality of players in a plurality of events occurring during the sporting event can be tracked, tracking data includes a first play sequence of an event);
extracting a second play sequence comprising one or more athletic actions (De Graca, pages 5-6, tracking data includes a second play sequence of the event captured by camera from different view angles or of another event in the video data);
determining whether the first play sequence and the second play sequence satisfy a similarity measure based on at least a comparison of the one or more athletic actions of the first play sequence and the one or more athletic actions of the second play sequence; linking the first play sequence and the second play sequence when the similarity measure is satisfied (Note: examiner interprets the limitation as determining a similarity of first and second play sequences of players from different cameras’ viewpoints;  De Graca, page 4, data mining routines can be used to interrogate the data base to derive player performance data or to compare and identify patterns in individual matches or by comparing data for different matches; video images from a plurality of different views of the playing surface are used to provide multiple images from which positional data can be derived, which can help to resolve identification problems. Preferably, the whole of the playing surface is covered by the different views of the playing surface. In this way all the playing surface is covered ensuring that players can be tracked all over the pitch. The calibrated video image can be synchronized with reference to an event shown in a reference image. Preferably the calibrated video images from all the different views are all synchronized; sequences of plays by players from different viewpoints can be correlated/linked with each other).

Regarding claim 50, De Graca discloses the method of claim 49, wherein the similarity measure establishes a relationship between the first play sequence and the second play sequence (De Graca, page 4, data mining routines can be used to interrogate the data base to derive player performance data or to compare and identify patterns in individual matches or by comparing data for different matches; video images from a plurality of different views of the playing surface are used to provide multiple images from which positional data can be derived, which can help to resolve identification problems. Preferably, the whole of the playing surface is covered by the different views of the playing surface. In this way all the playing surface is covered ensuring that players can be tracked all over the pitch. The calibrated video image can be synchronized with reference to an event shown in a reference image. Preferably the calibrated video images from all the different views are all synchronized; sequences of plays by players from different viewpoints can be correlated/linked with each other).

Regarding claim 51, De Graca discloses the method of claim 50, wherein the relationship between the first play sequence and the second play sequence is based on a similar athletic action occurring in the first play sequence and the second play sequence (De Graca, page 4, data mining routines can be used to interrogate the data base to derive player performance data or to compare and identify patterns in individual matches or by comparing data for different matches; video images from a plurality of different views of the playing surface are used to provide multiple images from which positional data can be derived, which can help to resolve identification problems. Preferably, the whole of the playing surface is covered by the different views of the playing surface. In this way all the playing surface is covered ensuring that players can be tracked all over the pitch. The calibrated video image can be synchronized with reference to an event shown in a reference image. Preferably the calibrated video images from all the different views are all synchronized; sequences of plays by players from different viewpoints can be correlated/linked with each other).

Regarding claim 52, De Graca discloses the method of claim 49, wherein the first play sequence and the second play sequence are detected using a video tracking technique (De Graca, page 19, auto-tracking routine).

Regarding claim 53, De Graca discloses the method of claim 52, wherein the video tracking technique includes an object tracking technology utilizing fixed cameras or sensors (De Graca, page 2, the positioning of camera's at the sports grounds is therefore limited to only those places at which it is possible to accurately measure the distance of the cameras to a reference point on the pitch, i.e., fixed camera).

Regarding claim 54, De Graca discloses the method of claim 49, wherein the first play sequence and the second play sequence include a timeframe surrounding the one or more athletic actions (De Graca, page 3,  storing time correlated position data and event data. By correlating the event and position data with the time at which they occurred, more detailed participant performance data can be obtained).

Regarding claim 55, De Graca discloses the method of claim 49, wherein the video stream is a live broadcast video wherein a basic play sequence of the one or more athletic actions of the first play sequence and the one or more athletic actions of the second play sequence is derived from the live broadcast video (De Graca, page 9, a real time data capture and transmission; page 29, an events file 356 is stored locally in memory device 258 as it is generated, and is also stored as a common file on the manager server and updated constantly over the network in real time as events data is generated by the different events operators).

Regarding claim 56, De Graca discloses the method of claim 49, further comprising: displaying the one or more athletic actions of the first play sequence and the second play sequence related to scoring opportunities  (De Graca, pages 23-24, the positions of the players may be determined when possession of the ball was lost resulting in the opposition scoring;  page 6, a display which displays calibrated video images of the playing surface; a means for indicating the location of the participant in the displayed video image).

Regarding claim 57, De Graca discloses the method of claim 49, further comprising: coding the first play sequence and the second play sequence as a type of play (De Graca, pages 23-24, a turnover scoring type of play can be recorded).

Regarding claims 58-67, these claims comprise limitations substantially the same as claims 49-57; therefore they are rejected for the same reasons set forth.
	Regarding claim 68, this claim comprises limitations substantially the same as claims 50 and 51; therefore it is rejected for the same reasons set forth.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

11.	Claims 49-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Graca et al. (WO 2002071334, hereinafter De Graca) in view of Zilberman et al. (US Publication 2008/0065684). 
Regarding claim 49, De Graca discloses a computer implemented method, comprising: 
receiving a video stream of a sporting event (De Graca, pages 5-6, receiving video data of sporting event).
extracting a first play sequence comprising one or more athletic actions (De Graca, pages 5-6, by extracting and processing a time sequence of calibrated video images, the actual trajectory of a player or officials over the playing surface can be determined from which accurate data reflecting the players performance can be obtained. positions of a plurality of players in a plurality of events occurring during the sporting event can be tracked, tracking data includes a first play sequence of an event);
extracting a second play sequence comprising one or more athletic actions (De Graca, pages 5-6, tracking data includes a second play sequence of the event captured by camera from different view angles or of another event in the video data).
De Graca does not explicitly disclose but Zilberman discloses: 
determining whether the first play sequence and the second play sequence satisfy a similarity measure based on at least a comparison of the one or more athletic actions of the first play sequence and the one or more athletic actions of the second play sequence;  linking the first play sequence and the second play sequence when the similarity measure is satisfied (Zilberman, para’s 0004-0010, analyzing play patterns in sport games and correlating play patterns “the first play sequence and the second play sequence” by analyzing players’ overall movement during a game, entering data regarding the ball game outcome of each of the games and storing the data, processing the data entered and stored for establishing a play pattern which is repeated for the majority of plays in each game, and displaying the patterns and outcomes of the ball games for establishing correlation between the game patterns during a game and/or a game pattern and the outcome of the game).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Zilberman’s features into De Graca’s invention for enhancing training resource and improving outcome prediction using effective analyses of related game plays. 
Regarding claim 50, De Graca-Zilberman discloses the method of claim 49, wherein the similarity measure establishes a relationship between the first play sequence and the second play sequence (De Graca, page 4, data mining routines can be used to interrogate the data base to derive player performance data or to try and identify patterns in individual matches or by comparing data for different matches; video images from a plurality of different views of the playing surface are used to provide multiple images from which positional data can be derived, which can help to resolve identification problems. Preferably, the whole of the playing surface is covered by the different views of the playing surface. In this way all the playing surface is covered ensuring that players can be tracked all over the pitch. The calibrated video image can be synchronised with reference to an event shown in a reference image. Preferably the calibrated video images from all the different views are all synchronized; sequences of plays by players from different viewpoints can be correlated with each other; Zilberman, para’s 0004-0010, analyzing play patterns in sport games and correlating play patterns by analyzing players’ overall movement during a game, entering data regarding the ball game outcome of each of the games and storing the data, processing the data entered and stored for establishing a play pattern which is repeated for the majority of plays in each game, and displaying the patterns and outcomes of the ball games for establishing correlation between the game patterns during a game and/or a game pattern and the outcome of the game).
The motivation and obviousness arguments are the same as claim 49.

Regarding claim 51, De Graca-Zilberman discloses the method of claim 50, wherein the relationship between the first play sequence and the second play sequence is based on a similar athletic action occurring in the first play sequence and the second play sequence (De Graca, page 4, data mining routines can be used to interrogate the data base to derive player performance data or to try and identify patterns in individual matches or by comparing data for different matches; video images from a plurality of different views of the playing surface are used to provide multiple images from which positional data can be derived, which can help to resolve identification problems. Preferably, the whole of the playing surface is covered by the different views of the playing surface. In this way all the playing surface is covered ensuring that players can be tracked all over the pitch. The calibrated video image can be synchronized with reference to an event shown in a reference image. Preferably the calibrated video images from all the different views are all synchronized; sequences of plays by players from different viewpoints can be correlated with each other; Zilberman, para’s 0004-0010, analyzing play patterns in sport games and correlating play patterns by analyzing players’ overall movement during a game, entering data regarding the ball game outcome of each of the games and storing the data, processing the data entered and stored for establishing a play pattern which is repeated for the majority of plays in each game, and displaying the patterns and outcomes of the ball games for establishing correlation between the game patterns during a game and/or a game pattern and the outcome of the game).
The motivation and obviousness arguments are the same as claim 49.

Regarding claim 52, De Graca-Zilberman discloses the method of claim 49, wherein the first play sequence and the second play sequence are detected using a video tracking technique (De Graca, page 19, auto-tracking routine; Zilberman, para. 0022, an image tracking unit for reading the players' numbers and tracking the passing of the ball from one player to another).
The motivation and obviousness arguments are the same as claim 49.

Regarding claim 53, De Graca-Zilberman discloses the method of claim 52, wherein the video tracking technique includes an object tracking technology utilizing fixed cameras or sensors (De Graca, page 2, the positioning of camera's at the sports grounds is therefore limited to only those places at which it is possible to accurately measure the distance of the cameras to a reference point on the pitch, i.e., fixed camera).

Regarding claim 54, De Graca-Zilberman discloses the method of claim 49, wherein the first play sequence and the second play sequence include a timeframe surrounding the one or more athletic actions (De Graca, page 3, storing time correlated position data and event data. By correlating the event and position data with the time at which they occurred, more detailed participant performance data can be obtained).

Regarding claim 55, De Graca-Zilberman discloses the method of claim 49, wherein the video stream is a live broadcast video wherein a basic play sequence of the one or more athletic actions of the first play sequence and the one or more athletic actions of the second play sequence is derived from the live broadcast video (De Graca, page 9, a real time data capture and transmission; page 29, an events file 356 is stored locally in memory device 258 as it is generated, and is also stored as a common file on the manager server and updated constantly over the network in real time as events data is generated by the different events operators).

Regarding claim 56, De Graca-Zilberman discloses the method of claim 49, further comprising: displaying the one or more athletic actions of the first play sequence and the second play sequence related to scoring opportunities (De Graca, pages 23-24, the positions of the players may be determined when possession of the ball was lost resulting in the opposition scoring; Zilberman, para’s 0004-0010, displaying the patterns and outcomes of the ball games for establishing correlation between game pattern and the outcome of the game).
The motivation and obviousness arguments are the same as claim 49.

Regarding claim 57, De Graca-Zilberman discloses the method of claim 49, further comprising: coding the first play sequence and the second play sequence as a type of play (De Graca, pages 23-24, a turnover scoring play can be recorded).

Regarding claims 58-67, these claims comprise limitations substantially the same as claims 49-57; therefore they are rejected for the same reasons set forth.
Regarding claim 68, this claim comprises limitations substantially the same as claims 50 and 51; therefore it is rejected for the same reasons set forth.

Consideration of Reference/Prior Art
12.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOI H TRAN/Primary Examiner, Art Unit 2484